Title: To Thomas Jefferson from Edmund Pendleton, 29 January 1798
From: Pendleton, Edmund
To: Jefferson, Thomas


          
            Dear Sir
            Virga. Jany. 29th. 1798.
          
          As soon as I shall have communed with Mr. Lyons on the propriety of selling our stock, you shall be informed when payment shall be made of Royal’s decree vs. Robinson’s Admors; the place I suppose will be Richmond. The rise or fall of that market price, probably depends on events rather likely to produce the latter, & may dictate a present sale, but the scarcity of Cash, it is said, will render a sale difficult, however justice to the Creditor will prevent our being over over scrupulous on the Occasion.
          The receipt of your Favr. did indeed awaken pleasing recollections of past transactions in which we were connected; not unmix’d however wth. a sad lamentation that the Revolutionary Spirit of Union & Patriotism, which conducted America to an happy issue of that great contest, had not continued to direct our National Counsels since, which I am perswaded would have preserved Us From the perilous state in which we are now placed.
          I hope the Norfolk intelligence is a Fabrication, as it is said here to be, however I expect an high tone From the Directory to our Envoys, whatever  may be the result, I flatter my self they will not proceed to a Declaration of War, since I do not discover a possible motive For it, but resentment to our Executive, a passion which I should think them too wise to gratify: On the same ground I trust our Government will be too prudent to declare or provoke a War, From which every evil, & no possible good can be expected. May Heaven direct our Counsels, & all those with which we are connected to Peace and a free Commerce, that great blessing to Mankind, but preserve us From all attempts to Force a trade by a Ruinous Navy, which may indeed increase the Power of the Executive, and the proffit of the Merchant, but Oppression & final ruin to the bulk of the Society: an Effect which serious contemplation will discover From the boasted of British Navy; a Gulph in which has been swallowed All the Fruits of the most persevering labour & industry ever manifested by a people!!
          Your concern For, & congrations on my state of health, (wch. is indeed better than For the ten preceeding years) demand my Warmest acknowledgements, wch. you will please to accept, with my reciprocal cordial wishes that you may enjoy every Felicity. I am
          My Dear Sir, Yr. very Affecte. Friend & Servt.
          
            Edmd Pendleton
          
          
            My Complts. to Messrs. Tazwell & Mason.
          
        